Citation Nr: 0016995	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, lumbar spine.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease, compression of T8-9, thoracic 
(dorsal) spine.

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to October 
1978 and from May 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims on appeal.  The 
veteran appealed those decisions to the BVA and in February 
1999, the case was remanded by the Board for additional 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a 
cervical spine disorder and any incident of active service or 
a service-connected disability.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by severe limitation of 
motion of the lumbar spine but no more than severe 
intervertebral disc syndrome.

3.  The veteran's service-connected degenerative disc disease 
of the thoracic spine with a compression fracture of T8-9 is 
manifested by severe limitation of motion of the thoracic 
spine, no more than mild intervertebral disc syndrome, and 
demonstrable deformity of T8-9.  

4.  The veteran's degenerative disc disease of the thoracic 
and lumbar spine, with deformity of T8-9 does not preclude 
all forms of substantially gainful employment consistent with 
his educational attainment and occupational experience.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a cervical spine disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a 40 percent rating for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5292, 5293 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for degenerative disc disease of the thoracic spine 
have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5291, 5293 
(1999).

4.  The schedular criteria for a separate 10 percent rating 
for a compression fracture with demonstrable deformity of T8-
9 have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (1999).

5.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
Part 4, 4.16, 4.18 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cervical Spine Disorder

The veteran contends that a cervical disorder of the spine 
was incurred in service.  He maintains that he injured his 
cervical spine in service when he fell through a hatch on 
board ship while carrying a heavy oscilloscope.  He indicates 
that problems have persisted since that time, and that he 
left his last employment in April 1992 due to his back 
problems, including problems of the cervical spine.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service medical records from the veteran's first period of 
duty noted that in December 1976, the veteran complained of 
pain in the cervical spine after pulling a muscle in the 
neck.  The impression noted was muscle strain.  There is no 
evidence of any additional complaints of, or treatment for, a 
cervical disorder from this period of service.  The records 
from this period do not contain a separation examination.  
The entrance examination dated in April 1980, for the 
veteran's second tour of duty, however, noted no 
abnormalities of the neck or spine.  Treatment records dated 
in September 1981 and January 1984 noted that the veteran's 
neck was supple.  A Physical Evaluation Board determined in 
July 1984 that the veteran had chronic back pain in the 
lumbar and mid-thoracic region of the spine, and the veteran 
was separated from service.  There were no findings relating 
to a cervical disorder.  No separation examination appears to 
have been conducted.

VA orthopedic examinations conducted in July 1985, and March 
1987 noted no abnormality of the cervical spine.  Private 
treatment records from January 1988 to December 1990 from 
Mount Clemens General Hospital noted that the earliest 
complaint of neck or cervical pain was in February 1989.  
(The veteran separated from service in April 1985.)  Private 
treatment records from J.E. Bradley, D.O., noted that in 
February 1989, the veteran had full range of motion of the 
cervical spine with pain at the limit of motion.  No cervical 
disorder was diagnosed.  Correspondence from Dr. Bradley 
dated in April 1989, noted that X-rays revealed "a slight 
amount of degenerative cervical disc disease at C4-5."  
Correspondence dated in November 1989, from A. E. Fleming 
Jr., D.O., and addressed to a private attorney, noted that, 
in addition to his low and mid-back disability, the veteran 
complained of pain and numbness in the left arm.  Dr. Fleming 
noted that a CT scan revealed "mild exophytic lipping at 
C6."  The veteran included a hand written note on the 
letter, explaining that it was in connection with a claim for 
workmen's compensation.  

The veteran received another VA orthopedic examination in May 
1990.  The veteran again complained of numbness in the left 
arm and hand, and reported the findings made by Drs. Bradley 
and Fleming noted above.  The VA examiner did not diagnose a 
cervical disorder.  

In June 1993, the veteran was awarded Social Security 
disability benefits.  The award decision noted that the 
veteran had last worked in April 1992, but had to stop 
working due to constant severe pain in the low back, hip and 
neck. 

VA outpatient treatment records dated from March 1994 to 
January 1995, noted complaints of neck pain in April, July 
and September, 1994.  These records reported an impression of 
degenerative joint disease of the cervical spine.

At his personal hearing in January 1995, the veteran 
testified that he injured his cervical spine in service when 
he fell through a hatch on board ship while carrying a heavy 
oscilloscope.  He indicated that problems have persisted 
since that time, and that he left his last employment in 
April 1992 due to his back problems and neck or cervical 
spine problems. 

A private magnetic resonance imaging (MRI) report from 
February 1995 noted abnormal findings with multi-level disc 
degeneration and spondylosis with prominent anterior and 
posterior osteophytes, and a central low grade herniation or 
bulge at C6-7.  A November 1995 VA examination report 
provided a diagnosis of extensive degenerative disc disease 
involving the cervical spine. 

Private treatment records were obtained from Dr. Gross, 
showing evaluation and treatment for various complaints and 
ailments between December 1991 to January 1997.   Entries 
dated in April, May, and July 1996, noted that the veteran 
had significant degenerative disease of the cervical and 
lumbar spine.  The Board notes that in May 1996, Dr. Gross 
provided an assessment of "severe, chronic cervical, but 
especially dorsal and lumbar arthrosis with disc degeneration 
which is known ever since 1973, 1978 as Naval service."

Following a February 1999 remand by the Board, the veteran 
received another VA examination in March 1999.  The 
examiner's diagnosis was extensive degenerative disc disease 
of the cervical, thoracic and lumbar spines.  The examiner 
opined that "it is not likely that any cervical spine 
disorder was caused or aggravated by chronic thoracic or 
lumbar strain."  The examiner pointed out that at the time 
of the examination, the veteran did not have chronic thoracic 
or lumbar strain, which, the examiner explained, "is a 
condition resulting from soft tissue injury and not 
necessarily skeletal structure," and that the veteran's 
"present manifestations are due to degenerative changes."  

Following a careful review of the evidence, the Board finds 
that the veteran's claim for service connection for a 
cervical disorder does not meet the requirements for a well 
grounded claim, and hence must be denied.  While the veteran 
has been diagnosed with degenerative disc disease of the 
cervical spine, there is no evidence of this disorder in 
service.  The veteran had an acute and transitory complaint 
of neck pain on one occasion in service, in December 1976, 
and service medical records are silent concerning any other 
complaint of, or treatment for, any neck or cervical 
disorder.  The earliest recorded complaints of neck pain 
after service are not until February 1989, and the earliest 
diagnosis of cervical degenerative disc disease is not until 
April 1989, four years after separation.  

In addition, the Board notes that the record contains no 
competent evidence of a nexus or link between the veteran's 
currently diagnosed cervical degenerative disc disease and 
either service, or a service-connected disability.  The Board 
notes that Dr. Gross' May 1996 statement, while somewhat 
ambiguous, relates lumbar and dorsal arthrosis with disc 
degeneration to service, but service connection for these 
disabilities is already in effect.  To the extent that Dr. 
Gross' statement can be construed as offering an opinion that 
cervical degenerative disc disease was present in 1973, 1978, 
or at any time during service, it is apparent that it was 
based on history as provided by the veteran.  As noted above, 
a review of the relevant medical evidence in the claims file 
shows that degenerative disc disease of the cervical spine 
was not present until April 1989.  This evidence simply 
contains a self-reported history from the veteran which was 
recorded by the medical examiner, unenhanced by any 
additional medical comment by that examiner; it does not 
constitute competent medical evidence for the purpose of 
providing the contended causal link.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The examiner did not cite anything 
in the claims file for support of an inservice onset date.  
Indeed, if the claims file had been reviewed, the examiner 
would have found that a diagnosis of cervical degenerative 
disc disease was not apparent until April 1989, four years 
after the veteran's separation from service.  Thus, to the 
extent that this clinical record based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
his cervical spine disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence of a nexus.  As to the secondary service connection 
aspect of the veteran's claim, the only opinion that 
addressed the possibility of such a relationship goes against 
the claim.  Specifically, a VA examiner opined in March 1999 
that the veteran's degenerative disc disease of the cervical 
spine was neither caused nor aggravated by the veteran's 
service-connected lumbar and thoracic disabilities.  
While the veteran contends that his cervical disorder is 
related to service, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent 
evidence of a relationship between currently diagnosed 
cervical degenerative disc disease and either service, or a 
service-connected disability, the claim for service 
connection for a cervical disorder is not well grounded and 
is thus denied.  38 U.S.C.A. § 5107(a).

II.  Increased Evaluations for Thoracic and Lumbar Spine 
Disabilities

The veteran essentially contends that the current evaluations 
assigned for his back disabilities do not accurately reflect 
the severity of his impairment.  He maintains that his back 
disability has worsened and that he suffers from constant 
pain, exacerbated by walking, standing and sitting; that he 
can no longer work due to the pain; that he has to wear a 
back brace whenever he does any walking or driving; that he 
has to use a cane whenever walking more than 20 to 30 feet; 
and that he is unable to lift anything weighing more than 10 
lbs.  

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Service connection for chronic thoracic and lumbar strain 
with compression of T8-9 was granted by the RO in February 
1986, and a 10 percent evaluation was assigned, effective 
April 1985.  This decision was based on service medical 
records that noted repeated complaints of low and mid-back 
pain, with a Service Medical Review Board report that noted a 
diagnosis of chronic back pain, and a VA examination report 
that noted complaints of low back pain, with X-ray evidence 
of bridging compression deformity of T8 and T9, with minimal 
kyphosis.  

In July 1992, the RO increased the evaluation to 20 percent, 
effective April 1992.  This decision was based in part on 
private medical records that noted treatment for the 
veteran's back condition, including wearing a lumbar back 
brace for four years.  In addition, a July 1992 VA 
examination report revealed X-ray evidence of marked 
narrowing of the L5-S1 disc space, and mild to moderate 
wedging of the T7, T8, and T9 disc spaces, with minimal 
spurring of the vertebrae.  The veteran complained of back 
pain with paresthesias of the left thigh, there was mild 
dorsal kyphosis, left paravertebral lumbar muscle spasm, and 
slight limitation of motion, with pain on flexion.  

In June 1993, the Social Security Administration found the 
veteran to be disabled due to back, hip, and neck pain.

VA treatment records from April 1994 noted that the veteran 
complained of low back pain and was unable to walk far 
because his leg would get tired.  There was no muscle spasm 
noted, but the veteran was described as having severe pain on 
palpation of the L4, L5, S1 area, and flexion was limited to 
10 degrees.  In addition is was noted that the veteran was 
"not able to do any work, heavy lifting."  In May 1994, the 
veteran was complaining of constant pain, which he described 
as a 7 out of a possible 10, with sharp intermittent pain due 
to certain movements or postures, alleviated by constantly 
changing position or by hot baths.  

A June 1994 VA examination report noted that the veteran 
complained of lumbar pain, with tingling and numbness in the 
left leg and thigh.  He was observed to walk with a cane.  
Straight leg raise and Goldthwait's testing were normal 
bilaterally, while Patrick's and Lasegue's tests were both 
normal on the left and positive on the right.  The examiner 
noted, however, that measurements of the diameter of the 
veteran's leg muscles were incongruous with the results of 
the Patrick's and Lasegue's tests.  Flexion was to 10 
degrees, and the veteran said he could go no further.  He 
also refused to extend his back.  Left lateral flexion was to 
20 degrees, right lateral flexion was to 30 degrees and 
rotation was to 60 degrees bilaterally.  The examiner noted 
that in the course of a rectal examination, the veteran was 
anteflexed to 60 degrees and did not indicate any pain.  
VA outpatient treatment records from July and September 1994 
noted continued complaints of pain in the lumbosacral spine.  
In January 1995 the veteran complained of mild thoracic spine 
tenderness at T8.  Flexion of the spine was noted to be to 80 
degrees, lateral flexion was to 45 degrees, and rotation was 
to 35 degrees.  A private MRI report from February 1995 noted 
an impression of left intervertebral disc herniation at L5-
S1, with a small focus of disc herniation detected at the 
inferior aspect of the left neural foramen at this level.  

The veteran testified at his January 1995 personal hearing 
that his back disability had worsened.  He stated that he 
suffered from constant pain, and that the pain would be 
exacerbated by walking, standing and sitting.  He stated 
further that he last worked in April 1992 and that he left 
his job because of his back pain.  He said that he had to 
wear a back brace whenever he had to do any walking or 
driving, and he had to use a cane whenever he had to walk 
more than 20 to 30 feet.  In addition, he was unable to lift 
anything weighing more than 10 lbs. 

The veteran asserted the statement made by the examiner 
during his June 1994 VA examination, that the veteran was 
able to bend over during a rectal examination without any 
visible evidence of pain, was inaccurate.  The veteran argued 
that since the veteran had his back to the examiner, his 
expression of pain could not be seen.   Furthermore, he 
complained, he should not have been examined for prostrate 
cancer during that examination.  

A November 1995 VA examination report noted that the veteran 
complained of pain near the middle of his upper back, with 
occasional numbness in the legs.  Examination of the thoracic 
(dorsal) and lumbar spine was noted to reveal no postural 
abnormality or fixed deformity.  The musculature of the back 
was described as "good," with no muscle spasm or atrophy.  
The veteran complained of pain on palpation near the mid-
thoracic area.  Flexion was to 60 degrees, extension was to 
10 degrees, lateral flexion was to 15 degrees bilaterally, 
and rotation was to 5 degrees bilaterally.  The veteran did 
complain of pain on motion, but the examiner did not indicate 
specifically which motions elicited such complaints.  
Electromyograph studies revealed possible L3 and L4 
radiculopathy, but the examiner also noted that nerve 
conduction tests were normal.  X-rays of the thoracic spine 
showed scattered degenerative changes of the disc areas, 
including the mid-thoracic area.  X-rays of the lumbar spine 
showed advanced degenerative disc disease at the lumbosacral 
area, with sclerosis, narrowing, and osteophyte formation.  
The diagnosis was extensive degenerative disc disease 
involving the cervical, thoracic, and lumbar spine.  

Private treatment records from Dr. Gross, from April to 
December 1996, noted that in April 1996, anteflexion was to 
35 degrees, extension was described as "minimal, 
approximately five degrees."  Lateral flexion was 
approximately 25 degrees to the right and 45 degrees to the 
left, and rotation was 30 degrees to both right and left.  
There was no spasm but there was a "certain amount or 
resistance and atonicity."  Dr. Gross stated further that 
"dystonia [is] also [an] obvious problem, muscle atrophy 
noted of the lower extremities and the lateral spinous muscle 
groups.  In May 1996, Dr. Gross' assessment was "severe, 
chronic . . . dorsal and lumbar arthrosis with disc 
degeneration."  In September 1996, Dr. Gross indicated that 
"acute and chronic osteoarthritis," was severe.  In 
December 1996, however, he stated that, following an 
injection, the veteran had "remarkably improved, with 
decreased pain of the . . . back in general.  Range of motion 
satisfactory.  Much increase . . . with decreased bitter 
complaints of pain."   

The veteran was administered another VA examination in March 
1999.  He complained of constant pain in the lower back that 
made it difficult to walk or to sit down for any length of 
time.  He said that the pain had been getting worse.  He 
denied flare-ups or radiation of pain, but did complain of 
numbness or tingling of both legs while walking, worse on the 
left.  

Examination of the thoracic spine revealed it to be straight, 
with no scoliosis but with mild kyphosis.  There was no 
gibbus, and muscle tone was good without any spasm.  The 
veteran complained of spinal tenderness from the upper 
thoracic spine to the lumbar spine.  Thoracolumbar range of 
motion was as follows: Flexion to 30 degrees with complaint 
of pain in the entire back; extension to 10 degrees also with 
complaint of pain; lateral bending or flexion to 15 degrees 
bilaterally also with complaint of pain; and rotation to 0 
degrees, with complaints of pain.  The examiner reported that 
there was no manifestation of standing out or discomfort on 
pressure over the T8 and T9 spinous process.  X-rays of the 
thoracic spine revealed mild scoliosis and kyphosis with 
wedging of the T8-9 vertebrae and degenerative disc disease.  

Examination of the lumbosacral spine revealed there to be 
normal lumbar lordosis, with no scoliosis or kyphosis.  The 
pelvis was symmetrical.  The veteran complained of pain on 
palpation in the lumbar area, but there was no spasm and 
muscle tone was good.  Flexion was to 30 degrees with 
complaints of pain during the entire motion, extension was to 
10 degrees with complaint of pain at the end of motion, 
lateral bending is was to 15 degrees with complaint of pain, 
and rotation was to 0 degrees with pain.  X-rays of the 
lumbosacral spine showed a degenerative disc at the L5-S1 
level with "minor spondylosis at other levels."

Both lower limbs were noted to be negative for any 
neurological deficiency and the straight leg raise testing 
was to 65 degrees with complaint of back pain, while Lasegue 
test was negative.  In addition, the veteran did manifest 
weakness and fatigability due to degenerative changes, but 
the veteran provided no history of flare-ups.  The report 
from an MRI of the cervical and thoracic spine stated that 
there were degenerative changes at different levels with no 
evidence of any spinal stenosis.  A fracture of the vertebrae 
could not be ruled out and the thoracic spinal canal was 
noted to be "widely patent."  In addition, the examiner 
reported that "expected 'flow' artifacts are seen behind the 
spinal cord on the thoracic axial gradient images."

The examiner's diagnosis was extensive degenerative disc 
disease of the cervical, thoracic and lumbar spines, with 
some wedging of mid-thoracic vertebrae with degenerative 
changes.  

Pursuant to a February 1999 remand order by the Board, the 
RO, in January 2000, re-characterized chronic thoracic and 
lumbar strain with compression T8-T9 as two separate 
disabilities: degenerative disc disease, lumbar spine 
condition, evaluated as 20 percent disabling; and 
degenerative disc disease, compression T8-T9 thoracic spine, 
evaluated as 10 percent disabling.  The effective date of 
these changes was May 1994.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board also notes that 
a 1994 RO decision is the subject of this appeal, and the 
issues are increased ratings from May 18, 1994.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.
  
A.  Lumbar Spine

Degenerative disc disease, lumbar spine condition, has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-
5292, and DC 5293.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under DC 5292, a 40 percent evaluation is the 
maximum contemplated evaluation and is warranted for severe 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation is warranted for moderate limitation of motion.

Under DC 5293, a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is warranted for severe symptoms, 
manifested by recurring attacks with intermittent relief.  A 
20 percent rating is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 10 percent rating is 
warranted for mild intervertebral disc syndrome. 

The maximum rating for lumbosacral strain is 40 percent.  
38 C.F.R. § 4.71a, DC 5295.  

After a careful review of the evidence, the Board finds that 
the evidence supports a 40 percent evaluation for 
degenerative disc disease, lumbar spine condition.  The Board 
notes that the November 1995 VA X-ray report characterized 
the veteran as having advanced degenerative disc disease at 
the lumbosacral area, while in May 1996, Dr. Gross gave an 
assessment of "severe, chronic . . . lumbar arthrosis with 
disc degeneration," and severe osteoarthritis in September 
1996.  Finally, the Board notes that the most recent VA 
examination report indicated severely limited lumbosacral 
range of motion, with pain on motion, and the veteran 
manifested weakness and fatigability due to degenerative 
changes.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In view of 
these findings, the Board finds that a 40 percent evaluation 
is warranted for limited motion under DCs 5003-5292.  
However, as this is the maximum contemplated evaluation for 
limited motion under DC 5292, an evaluation in excess of 40 
percent is not warranted.  There is no objective medical 
evidence to indicate that pain, weakness, or any other 
symptom, or clinical finding results in additional functional 
limitation to a degree (i.e., additional limitation of motion 
that approximates ankylosis of the lumbar spine-see DC 5289) 
that would support a rating in excess of 40 percent under the 
applicable schedular criteria.

As to DC 5293, the Board notes initially that VA treatment 
records in April 1994, private medical records in April 1996 
and VA examination reports dated in November 1995 and March 
1999 all noted the absence of muscle spasm.  In addition, 
while electromyograph studies revealed possible radiculopathy 
and the veteran has complained of tingling and numbness in 
the lower extremities, there have been no complaints of 
radiating pain, nerve conduction tests were noted to be 
normal in November 1995, and the lower limbs were noted to be 
negative for any neurological deficiency in March 1999.  
Finally, while the veteran's lumbar disability has been 
described as "severe," there is no medical opinion of 
record describing it as "pronounced."  The relevant medical 
evidence does not show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, with little intermittent 
relief.  Therefore, the Board finds that the preponderance of 
the evidence is against a rating in excess of 40 percent for 
the veteran's degenerative disc disease, lumbar spine under 
DC 5293. 

The Board is cognizant of the veteran's post-service back 
injury and the apparent increase in back symptomatology since 
that time.  In fact, the record indicates that the veteran 
filed a workman's compensation claim after that post-service 
event.  However, he has been examined on numerous occasions 
in recent years, and the various examiners have not 
distinguished between symptoms/functional impairment 
attributable to the service-connected disc disease and 
symptoms/functional impairment due to a post-service injury.  
It is apparent that the veteran reinjured his underlying 
service-connected condition.  Under these circumstances, the 
Board has considered the full disability picture in granted 
the increased rating to 40 percent for degenerative disc 
disease of the lumbar spine.

B.  Thoracic Spine

Under 38 C.F.R. § 4.71a, DC 5285, a 60 percent evaluation is 
warranted for residuals of a vertebral fracture without cord 
involvement, abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the disability is to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  The Board notes initially that there is no evidence of 
muscle spasm.  Under DC 5291, a 10 percent evaluation is the 
maximum contemplated evaluation and is warranted for 
limitation of motion of the dorsal or thoracic spine, whether 
moderate or severe.  The only medical evidence concerning the 
range of motion of the thoracic spine, as opposed to the 
lumbar spine, comes from the March 1999 VA examination 
report.  Based on these findings, the Board finds that the 
current 10 percent evaluation is appropriate for limitation 
of motion under DC 5291.  As this is the maximum rating 
allowed under DC 5291, there is no basis for a higher rating 
under this code.

As to DC 5293, there is no medical evidence to show more than 
mild intervertebral disc syndrome attributable to thoracic 
spine disc disease.  (Symptomatology attributable to disc 
disease of the lumbar spine has already been considered in 
granting the increased rating to 40 percent-see above.)  
Thus, a rating in excess of 10 percent under this code is not 
warranted.     

However, he Board also notes that the service medical records 
show a compression of T8-9 (service connection is already in 
effect for this injury; it has been rated as part of the 
veteran's thoracic spine disability).  Subsequent X-rays 
showed findings consistent with a fracture of this area, and 
a March 1999 X-ray showed evidence of wedging of the sameT8-9 
vertebrae.  A separate 10 percent rating is warranted under 
38 C.F.R. § 4.71a, DC 5285 for demonstrable deformity of a 
vertebral body.  The  Board finds that the recently 
demonstrated wedging of T8-9 is consistent with deformity.  
Accordingly, a separate 10 percent rating is warranted under 
DC 5285 for a compression fracture of T8-9 with deformity.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-206.  However, there is no objective 
medical evidence to indicate that pain, weakness, or any 
other symptom, or clinical finding results in additional 
functional limitation to a degree (i.e., additional 
limitation of motion that approximates ankylosis of the 
thoracic spine-see DC 5288) that would support a rating in 
excess of 10 percent under the rating schedule. 

III.  TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for degenerative 
disc disease, lumbar spine, and degenerative disc disease, 
compression of T8-9 thoracic spine.  For the reasons stated 
above, the Board finds that degenerative disc disease, lumbar 
spine, is 40 percent disabling, and that degenerative disc 
disease, compression of T8-9 thoracic spine, is 20 percent 
disabling.  The combined schedular evaluation is therefore 50 
percent.  In light of the foregoing, the veteran fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), as he does not 
have one disability ratable at 60 percent or more, nor does 
he have one disability rated at 40 percent or more, with 
sufficient additional disability to bring the total to 70 
percent or more.

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

In this case, the RO denied consideration of the veteran's 
TDIU claim on an extraschedular basis on the grounds that 
there were no unusual or exceptional factors or circumstances 
associated with the veteran's disablement.  The United States 
Court of Appeals for Veterans Claims (the Court) clarified in 
Bagwell v. Brown, 9 Vet. App. 157 (1996), that the Board was 
not precluded from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.

According to a June 1993 decision by the Social Security 
Administration (SSA), the veteran has a high school education 
and has completed some college courses.  The veteran has been 
disabled, as defined by SSA, since April 1992 due to 
complaints of pain in the neck, back and hip.  The decision 
found that the veteran has been "unable to engage in any 
substantial gainful activity, including sedentary work, 
because of pain which precludes [him] from engaging in 
substantial gainful activity on a sustained basis."  The 
veteran has indicated that his last-full time occupation was 
from February 1987 to July 1988, when he worked as an 
"inspector," and that his last part-time occupation was 
from June 1991 to April 1992, when he worked as a computer 
programmer.  

The Board notes that the findings of SSA are not binding on 
the Board, and that the rules and regulations governing the 
award of social security disability benefits differ form 
those governing the award of VA benefits.  The Board notes 
further that SSA found the veteran to be disabled due, in 
part, to his cervical disorder, which is not service-
connected and which therefore may not be considered in a 
claim for TDIU.  In addition, in September 1996, Dr. Gross 
stated that while the veteran's osteoarthritis is severe, "I 
have a difficult time with him being totally incapacitated at 
his age since he is ambulatory and is able to do progressive 
activities to a certain extent."  Indeed, the record does 
not contain a medical opinion stating that the veteran is 
unable to work due to his service-connected disabilities.  
Furthermore, the veteran is not shown to require frequent 
hospitalization or an inordinate quantity of medication for 
his service-connected disabilities.  The evidence indicates 
that the veteran's treatment for his back are on an 
outpatient basis.  
Based on the foregoing, the Board concludes that the 
veteran's disabilities, when evaluated in association with 
his educational attainment and occupational background, are 
not shown to preclude a variety of substantially gainful 
employment.  Accordingly, the veteran is not entitled to a 
total disability evaluation based on individual 
unemployability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a total disability rating based on individual 
unemployability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Subject to the rules and regulations governing the award of 
benefits, a 40 percent evaluation is granted for degenerative 
disc disease, lumbar spine. 

A rating in excess of 10 percent for degenerative disc 
disease of the thoracic spine is not warranted.

Subject to the rules and regulations governing the award of 
benefits, a separate 10  percent evaluation is granted for a 
compression fracture and demonstrable deformity of T8-9.

A total disability rating based on individual unemployability 
is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

